                Case 1:19-cv-06258 Document 1 Filed 07/05/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x

IN RE:                                                                           MDL No. 2859

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                     18-MD-2859 (PAC)
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND                                      18-MC-2859 (PAC)
VERSYSFEMORAL HEAD PRODUCTS LIABILITY
                                                                                 SHORT FORM
LITIGATION
                                                                                 COMPLAINT
This Document Relates to All Actions                                             Individual Case No.
                                                                                 1:19-cv-06258
Marjorie A. Gajeski & Peter T. Gajeski v. Zimmer, Inc., Zimmer
US, Inc., Zimmer Biomet Holdings, Inc. f/k/a Zimmer Holdings,
Inc.

-----------------------------------------------------------------------------x



         1.       Plaintiff(s), Marjorie A. Gajeski and Peter T. Gajeski, state(s) and bring(s) this civil

action in MDL No. 2859, entitled In Re: Zimmer M/L Taper Hip Prosthesis or M/L Taper Hip

Prosthesis with Kinectiv Technology and Versys Femoral Head Products Liability Litigation,

against Defendants Zimmer, Inc., Zimmer US, Inc., and Zimmer Biomet Holdings, Inc.

         2.       Plaintiff(s) is filing this Short Form Complaint as permitted by this Court's Case

Management Order 9, dated February 7, 2019, and hereby incorporates the Master Long Form

Complaint filed in MDL No. 2859 by reference.

                             PARTIES, JURISDICTION AND VENUE

         3.       Plaintiff, Marjorie A. Gajeski, is a resident and citizen of the State of

Massachusetts and claims damages as set forth below.

         4.       Plaintiff’s Spouse, Peter T. Gajeski, is a resident and citizen of the State of

Massachusetts, and claims damages as set forth below. [Cross out Spousal Claim if not

applicable.]
              Case 1:19-cv-06258 Document 1 Filed 07/05/19 Page 2 of 7



       5.      Venue of this case is appropriate in the United States District Court, District of

Massachusetts. Plaintiff states that but for the Order permitting directly filing into the Southern

District of New York pursuant to Case Management Order 9, Plaintiff would have filed in the

United States District Court, District of Massachusetts. Therefore, Plaintiff respectfully requests

that at the time of transfer of this action back to the trial court for further proceedings that this

case be transferred to the above referenced District Court.

       6.      Plaintiff brings this action [check the applicable designation]:

       __X___          On behalf of himself/herself;

       ______          In a representative capacity as the ______ of the _______ having been

                       duly appointed as the _________ by the ______Court of _____. A copy

                       of the Letters of Administration for a wrongful death claim is annexed

                       hereto if such letters are required for the commencement of such a claim

                       by the Probate, Surrogate or other appropriate court of the jurisdiction of

                       the decedent. [Cross out if not applicable.]

                                   FACTUAL ALLEGATIONS

ALLEGATIONS AS TO RIGHT-SIDE IMPLANT/EXPLANT SURGERY(IES): [CROSS OUT
IF NOT APPLICABLE]

       7.      Plaintiff was implanted with a Versys Femoral Head in his/her right hip on or

about November 4, 2015 (date), at the Beverly Hospital, 85 Herrick Street (medical center and

address), in Beverly, Massachusetts, by Dr. Hugh O’Flynn.

       8.      Plaintiff was implanted with the following femoral stem during the November 4,

2015 (date) implantation surgery:

       __X___            Zimmer M/L Taper

       ___ ___           Zimmer M/L Taper with Kinectiv Technology


                                                   2
               Case 1:19-cv-06258 Document 1 Filed 07/05/19 Page 3 of 7



       9.        Plaintiff had the following right hip components explanted on or about September

26, 2018 (date), at Beverly Hospital, 85 Herrick Street, Beverly, MA 01915 (medical center and

address) by Dr. Hugh O’Flynn.:

       __X___             Versys femoral head

       _______            Zimmer M/L Taper

       __ ___             Zimmer M/L Taper with Kinectiv Technology

            [Cross out if not applicable.]

       10.       Plaintiff will have the right hip components at issue explanted on or about

__________, at _________________ (medical center and address) by Dr.

___________________.

        [Cross out if not applicable.]

       11.       Plaintiff has not yet scheduled a surgery for explantation of the right hip

components at issue. [Cross out if not applicable.]

ALLEGATIONS AS TO LEFT-SIDE IMPLANT/EXPLANT SURGERY(IES): [CROSS OUT
IF NOT APPLICABLE]

       12.       Plaintiff was implanted with a Versys Femoral Head in his/her left hip on or about

February 4, 2015 (date), at the Beverly Hospital, 85 Herrick Street (medical center and address),

in Beverly, Massachusetts, by Dr. Hugh O’Flynn.

       13.       Plaintiff was implanted with the following femoral stem during the February 4,

2015 (date) implantation surgery:

       __X___             Zimmer M/L Taper

       _______            Zimmer M/L Taper with Kinectiv Technology

       14.        Plaintiff had the following left hip components explanted on or about April 10,

2018, at Beverly Hospital, 85 Herrick Street, Beverly, MA 01915 (medical center and address)


                                                  3
             Case 1:19-cv-06258 Document 1 Filed 07/05/19 Page 4 of 7



by Dr. Hugh O’Flynn.:

       __X___           Versys femoral head

       _______          Zimmer M/L Taper

       _______          Zimmer M/L Taper with Kinectiv Technology

       15.      Plaintiff will have the left hip components at issue explanted on or about

__________, at _________________ (medical center and address) by Dr. ___________________.

[Cross out if not applicable.]

       16.   Plaintiff has not yet scheduled a surgery for explantation of the left hip components

at issue. [Cross out if not applicable.]

                                 ALLEGATIONS AS TO INJURIES

       17.      (a) Plaintiff claims damages as a result of (check all that are applicable):

       __X__                     INJURY TO HERSELF/HIMSELF

       ______                    INJURY TO THE PERSON REPRESENTED

       ______                    WRONGFUL DEATH

       ______                    SURVIVORSHIP ACTION

       __X___                    ECONOMIC LOSS

               (b) Plaintiff’s spouse claims damages as a result of (check all that are

       applicable): [Cross out if not applicable.]

       __X___                    LOSS OF SERVICES

       __X___                    LOSS OF CONSORTIUM

       18.      Plaintiff has suffered injuries as a result of implantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other



                                                  4
                Case 1:19-cv-06258 Document 1 Filed 07/05/19 Page 5 of 7



responsive documents provided to the Defendant and are incorporated by reference herein.

        19.      Plaintiff has suffered injuries as a result of the explantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.

[Cross out if not applicable.]

        20.       Defendants, by their actions or inactions, proximately caused the injuries to

Plaintiff(s).

        21.      Due to the nature of the defect, Plaintiff(s) could not have known that the injuries

he/she suffered were as a result of a defect in the Devices at issue at the time they were implanted

or for any period afterwards until the defect was actually discovered by Plaintiff(s).

        CASE-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

        22.      The following claims and allegations are asserted by Plaintiff(s) and are herein

adopted by reference from the Master Long Form Complaint (check all that are applicable):

                 __X___          COUNT I - NEGLIGENCE;

                 __X___          COUNT II - NEGLIGENCE PER SE;

                 __X___          COUNT III - STRICT PRODUCTS LIABILITY - DEFECTIVE
                                 DESIGN;

                 __X___          COUNT IV - STRICT PRODUCTS LIABILITY –
                                 MANUFACTURING DEFECT;

                 __X___          COUNT V - STRICT PRODUCTS LIABILITY- FAILURE TO
                                 WARN;

                 __X___          COUNT VI - BREACH OF EXPRESS WARRANTY;

                 __X___          COUNT VII- BREACH OF WARRANTY AS TO
                                 MERCHANTABILITY;



                                                   5
             Case 1:19-cv-06258 Document 1 Filed 07/05/19 Page 6 of 7



               __X___         COUNT VIII - BREACH OF IMPLIED WARRANTIES;

               __X___         COUNT IX - VIOLATION OF CONSUMER PROTECTION
                              LAWS
               __X___        COUNT X –NEGLIGENT MISREPRESENTATION

               __X___         COUNT XI- FRAUDULENT CONCEALMENT

               __X___        COUNT XII - UNJUST ENRICHMENT

               __X___        COUNT XIII – LOSS OF CONSORTIUM

               ______         COUNT XIV – WRONGFUL DEATH

               ______         COUNT XV- SURVIVAL ACTION

       In addition to the above, Plaintiff(s) assert the following additional causes of action under

applicable state law:

               __X__          PUNITIVES DAMAGES

               __X___         OTHER:         Mass. Gen. Laws Ann. Ch. 93A et seq.

                                             __________________________________________

                                             __________________________________________

                                             __________________________________________

                                             __________________________________________

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff(s) pray for judgment against Defendants as follows:

       1.      For compensatory damages requested and according to proof;

       2.      For all applicable statutory damages of the state whose laws will govern this

               action;

       3.      For an award of attorneys’ fees and costs;

       4.      For prejudgment interest and costs of suit;



                                                 6
             Case 1:19-cv-06258 Document 1 Filed 07/05/19 Page 7 of 7



       5.     Exemplary damages;

       6.     For restitution and disgorgement of profits; and,

       7.     For such other and further relief as this Court may deem just and proper.




                                         JURY DEMAND

       Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.


                                                      Respectfully submitted,
                                                      WEITZ & LUXENBERG, P.C.
                                                      Counsel for Plaintiffs


Date: July 5, 2019                            By:     /s/ Ellen Relkin
                                                      Ellen Relkin
                                                      700 Broadway
                                                      New York, NY 10003
                                                      Phone: (212) 558-5500
                                                      Fax: (212) 344-5461
                                                      Email: erelkin@weitzlux.com




                                                  7
